Henley, J. —
The record in this cause does not present any of the questions argued by appellant’s counsel. This action was commenced in the Howard Circuit Court, of Howard county, Indiana, and was transferred to the Howard Superior Court, where it was tried and the judgment rendered from which this appeal is taken. There is no certificate of the clerk of the Howard Circuit Court attached to this record authenticating that part of the record covering the proceedings in this cause in said last named court. This cause having been transferred to the Superior Court without a transcript being made and certified at the time, it became necessary under the statute, in case of appeal, that the clerk of each of said courts respectively should authenticate by his certificate the proceedings in his court. Acts 1897, page 22, §10; Garrigus v. Board, etc., 22 Ind. App. 303.
Judgment affirmed.